DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 4/05/2022. Claims 1-21 are previously presented. 

Response to Arguments
Applicant’s arguments, see remarks pages 2-9, filed 4/5/2022, with respect to the rejection(s) of claim(s) 1, 11, 12 and 17-21 rejected under 35 U.S.C. 103 as obvious in view of US 2015/0293877 to LIANG in combination with US 2017/0105129 to TEPLIN and US 2013/0329183 to BLUM.  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application 2017/0336579, Sanandajifar, and U.S. Patent Application 2017/0336579, Sanandajifar et al. (hereinafter Sanandajifar) in view of U.S. Patent Application 2015/0293877, Liang et al. (hereinafter Liang).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2017/0336579, Sanandajifar et al. (hereinafter Sanandajifar)

2. 	Regarding Claim 1, Sanandajifar discloses An image recording arrangement (1) ([0030], monitors 109 for displaying images from camera head 105 or endoscope 106) comprising:
 	an image generation unit (2) with at least one image sensor (38) ([0034], convert electrical signals generated at the CCU to optical signals for transmission to the camera head and/or endoscope 106), 
a camera control unit (4) ([0030], a camera control unit (“CCU”) 104), and 
 	a separate, exchangeable electronic adapter (5) defined for use with a specific type of image generation unit ([0060], secure connectors 111 and 112 in the desired operating position to facilitate power transfer and data communication, but allow the connectors to be readily separated as desired. Examiner notes that the word “specific” is being interpreted as connectors specific to the units they are disclosed to connect with otherwise they wouldn’t be compatible. The adapter functions to connect to a specific endoscope.)  and configured to set up a bidirectional data connection ([0042], may include bidirectional transmission over each optical path) between the image sensor (3) and the camera control unit (4) (104) by forming an interface (11) (Fig 2: Interface 101, [0043]) on an image side  and a data interface (7) on an opposite side, the adapter (5) includes a communication apparatus (6) for transmitting control signals to the image sensor (3) and for receiving output signals from the image sensor (38), the communication apparatus (6) is already defined specifically for the image sensor (3) before a connection is first set up between the adapter (5) and the camera control unit (4) (Figs. 6-9; [0050], first connector 111 is adapted to be incorporated with the housing of another component such as CCU 104 shown in FIG. 1. As shown in FIG. 6, first connector 111 includes a housing 601 while second connector 112 includes a housing 602. Housings 601 and 602 each provide an enclosure for components of the respective connector), and the adapter (4) is non destructively disconnectable from the image generation unit (2) upon the data connection being interrupted ([0060], one connector may include a locking feature such as a suitable ridge and the other connector may include a cooperating latch piece adapted to reside in either a locking position in which it contacts the locking feature to retain the connectors in the operating position, or a release position in which the connectors may be separated), such that the camera control unit (4) is adaptable to a new image generation unit through exchange of the adapter (5) ([0032], The two connectors 111 and 112 may be readily separated to detach camera head 105 and endoscope 106 from CCU 104 and then reconnected in the operating position as desired. Examiners notes that the ability to detach is equivalent to separate and exchangeable.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim(s) 2-10, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2017/0336579, Sanandajifar et al. (hereinafter Sanandajifar) in view of U.S. Patent Application 2015/0293877, Liang et al. (hereinafter Liang).

4. 	Regarding Claim 2, Sanandajifar discloses The image recording arrangement (1) as claimed in claim 1,	Sanandajifar  does not explicitly disclose wherein the image generation unit (2) has at least one further sensor selected from a group consisting of a pressure sensor, a temperature sensor, or a position sensor, and the communication apparatus (6) is configured to transmit control signals to the at least one further sensor and to receive output signals or data from the at least one further sensor
 	However, Liang teaches at least one further sensor selected from a group consisting of a pressure sensor, a temperature sensor, or a position sensor (Fig 2: 207 sensor frontend), and the communication apparatus (6) is configured to transmit control signals ([0018], communication module 200 transmits the signals or images over wired or wireless link to one or more devices) to the at least one further sensor (Fig. 2: 207 sensor frontend) and to receive output signals (Fig. 2: 200; [0012], CBU receives signals from the sensor head) or data from the at least one further sensor (abstract, CBU receives signals form the sensor head)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the modify the CCU endoscopic system as taught in Sanandajifar with an imagining head a sensor frontend with an otoscope adapter as taught in Liang for the purposes of eliminating the need for a complicated electrical isolation barrier in the system control equipment ([0011], Sanandajifar)

5. 	Regarding Claim 3, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, Liang discloses wherein at least one of: 
 	the adapter (5) has an interface for reprogramming the communication apparatus (6), or the endoscope (2) is a single use ([0014], endoscope imaging head 132 [0029], a class of interchangeable adapters that are to be attached to the tip of the imaging head 300 in FIG. 3(a), where the attachment of an adapter converts the whole apparatus into an imaging apparatus suited for a specific application as shown in FIG. 3. Examples of interchangeable adapters are illustrated in FIGS. 3(b)-(d), including a funnel shaped adapter 330 for insertion into an ear canal for the integrated imaging apparatus to function as an otoscope FIG. 3(d), a cone shaped adapter 320 to provide a distance between the objective lens) or non-autoclavable single-use endoscope (2).

6. 	Regarding Claim 4, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the image recording arrangement (1) is configured such that the camera control unit (4) has a controlling/adjusting effect on at least one of ([0013], FIG. 1 include an LED light adjustment dial and/or switch 112) the image generation unit (2), the image sensor (3) ([0007] a sensor head is an imaging head comprising one or more lenses and an image sensor and frontend optics to capture images at desired field of view), or the at least one further sensor as soon as the adapter (5) sets up the data connection, without knowledge of the respective one or more of the image generation unit (2), the image sensor (3), or the at least one further sensor then connected to the adapter (5).

7. 	Regarding Claim 5, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the communication apparatus (6) includes electronic characteristics specifically for at least one of the reception of output signals from a specific image sensor type or the generation of control signals for a specific image generation unit ([0007], whereas the CBU receives signals from the sensor head and transmits the signals, either through a wired or wireless connection, preferably wireless, to one or more devices), or at least one of the image generation unit (2), the image sensor (3), or the further sensor is usable as intended only together with the adapter (5).

8. 	Regarding Claim 6, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the adapter (5) has a data interface (8) ([0007], where the electrical cord contains wires that connect the imaging signals from an imaging sensor to the CBU) for receiving control commands transmitted by the camera control unit (4) and for transmitting image data from at least one of the image sensor (3) ([0007], whereas the CBU receives signals from the sensor head and transmits the signals, either through a wired or wireless connection, preferably wireless, to one or more devices) or other data from the further sensor to the camera control unit (4) in a format processable by the camera control unit (4).

9. 	Regarding Claim 7, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the adapter (5) is arrangeable at a distance from the image generation unit (2) and is removable from a sterile area (8) of the image generation unit (2) while the data connection is maintained ([0014], endoscope imaging head 132 [0029], a class of interchangeable adapters that are to be attached to the tip of the imaging head 300 in FIG. 3(a), where the attachment of an adapter converts the whole apparatus into an imaging apparatus suited for a specific application as shown in FIG. 3. Examples of interchangeable adapters are illustrated in FIGS. 3(b)-(d), including a funnel shaped adapter 330 for insertion into an ear canal for the integrated imaging apparatus to function as an otoscope FIG. 3(d), a cone shaped adapter 320 to provide a distance between the objective lens).

10. 	Regarding Claim 8, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the adapter (5) has an interface (11) on an image side ([0018], imaging head via a data interface), provided as a second plugin connection (10), for connection of the image generation unit (2), so that at least one of the output signals or the control signals are transmittable via a cable (12) to the image generation unit (2) ([0018], CBU and the sensor or imaging head, which may require the inclusion of power wires in the plug-in connectors between the CBU and the sensor or imaging head. In FIG. 2(a), the standard data interface 203 and 204 may already include the power wires, e.g, as in the USB standard. The advantage of the embodiment in FIG. 2(a) is that many sensor or imaging sensors can be easily interfaced with a common CBU because the second processor and standard data interface in the sensor or imaging head translates the data into the standard data interface used by the CBU and the physical connectors are also standard), or a connection between the image generation unit (2) and the adapter (5) is at least one of mechanically or electrically coded such that only one specific image generation unit type is connectable to the adapter (5) ([0012], to which a sensor head from a class of sensor heads can be attached using a common or standard interface to produce a sensing apparatus suited for an application).

11. 	Regarding Claim 9, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the adapter (5) is configured to at least one of receive ([0029], including a funnel shaped adapter 330 for insertion into an ear canal for the integrated imaging apparatus to function as an otoscope FIG. 3(d)) or transmit electromagnetic waves such that at least one of the output signals or image data from the image sensor (3), or at least one of the control commands or the control signals are transmittable in each case via a wireless link (Fig. 2: 200 wireless communication).

12. 	Regarding Claim 10, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the communication apparatus (6) includes a conversion unit (14) that is adapted to convert at least one of data or signals ([0027], imaging head converts the signal or data from the sensor into the format of a data interface standard and communicates with a CBU to transfer the data to the CBU), such that the at least one of the data or signals which reach the adapter (5) in a first format are transmittable by said adapter (5) in a second format differing from said first format, the conversion unit (14) comprising a microprocessor or FPGA or other integrated circuit ([0039], printed circuit boards), and the conversion unit (14) is defined in terms of its electronic characteristics for at least one of the image sensor (3), the further sensor, or the camera control unit (4).

13. 	Regarding Claim 11, Sanandajifar discloses The image recording arrangement (1) as claimed in claim 1, 
 	Liang discloses wherein the adapter (5) configures a galvanic isolation between the image generation unit (2) and the camera control unit (4) and between the image generation unit (2) ([0013], FIG. 1(h)), lens 114, a place 115 for attaching imaging adapters (e.g., a cone shaped adapter 129 to be used as an otoscope)) and a cable (12) connected to the camera control unit (4) and between the camera control unit (4) and a cable (12) connected to the image generation unit (2) ([0003], USB dental camera).

14. 	Regarding Claim 12, Sanandajifar discloses The image recording arrangement (1) as claimed in claim 1, 
 	Liang discloses wherein the adapter (5) is configured to set up a further data connection between the camera control unit (4) and a further image sensor (3‘) ([0018], imaging sensors can be easily interfaced with a common CBU because the second processor and standard data interface in the sensor) of a further image generation unit (2) and the adapter (5) is also arrangeable at a distance from the further image generation unit (2‘) and is removable from a further sterile area (8‘) of the further image generation unit (2‘) ([0007], An imaging head may also be equipped with a lens adapter to which different lens assemblies can be attached. [0029], a class of interchangeable adapters that are to be attached to the tip of the imaging head 300 in FIG. 3(a), where the attachment of an adapter converts the whole apparatus into an imaging apparatus suited for a specific application as shown in FIG. 3).

15. 	Regarding Claim 13, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the camera control unit (4) is configured to at least one of process or display image data from the image sensor (3) and from a further image sensor (3‘) or from the further sensor, and the at least one of the image data or other data from the further sensor are transmitted via the data interface (7) of the adapter (5) to the camera control unit (4) ([0027], USB cameras for standard microscopes, USB web cams, and (2) a sensor head or imaging head can also be coupled with a first device directly using the common or standard interface, e.g., connected to a computer's USB, Thunderbolt, HDMI, or other present or future data interface port using a cable of that standard, to provide the sensing or imaging functions to the first device. .

16. 	Regarding Claim 14, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the adapter (5) is configured for the further processing of the image data obtained from the output signals from the image sensor (3) ([0027], different types of sensors with different parallel or serial data output interfaces and control interfaces or different analog to digital conversion parameters, such as CMOS or CCD image sensors of different resolution and interfaces), and the adapter (5) has at least one of an image processing unit (15) ([0046], firmly attach the adapter to a first mobile device) or a storage memory for the temporary storage of image data for this purpose.

17. 	Regarding Claim 15, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in one of claim 2, wherein the adapter (5) is configured for the processing of at least one of analog /or digital output signals from at least one of the image sensor (3) ([0027], different types of sensors with different parallel or serial data output interfaces and control interfaces or different analog to digital conversion parameters, such as CMOS or CCD image sensors of different resolution and interfaces) or from the further sensor, and the image generation unit (2) is free from at least one of: storage memory, an image processing unit (15), or shielding.

18. 	Regarding Claim 16, Sanandajifar in view of Liang discloses The image recording arrangement (1) as claimed in claim 2, wherein the camera control unit (4) is configured for setting of the data connection, such that a user does not have to reset the data connection on the adapter (5) even if the image generation unit (2) is exchanged, and is instead settable by the camera control unit (4) ([0017], the sensor and frontend are attached to one end of a long flexible cable or gooseneck 136 that carries the signal or data from the sensor chip to the plug-in connector for transmission to the CBU).

19. 	Regarding Claim 17, Liang discloses A method of using an image recording arrangement (1) the method including:
 	connecting the adapter (5) successively to a plurality of image generation units (2) of a same type including a plurality of single-use endoscopes (2) of the same type ([0014], an endoscope imaging head 132 with a long flexible or gooseneck cable 136 so that the areas or objects in hard to reach places can be imaged).

20. 	Regarding Claim 18, Sanandajifar discloses A method of using an image recording arrangement (1) according to claim 1, the method including:
 	Liang discloses the adapter (5) setting up a data connection to the camera control unit (4) simultaneously for a plurality of image generation units (2) which in each case have an image sensor (3), simultaneously displaying image data with the camera control unit (4) from the plurality of image generation units (3) ([0018], imaging sensors can be easily interfaced with a common CBU because the second processor and standard data interface in the sensor or imaging head translates the data into the standard data interface used by the CBU and the physical connectors are also standard.).

21. 	Regarding Claim 19, Sanandajifar discloses A method for commissioning an image recording arrangement (1) according to claim 1, the method including:
 	Liang discloses defining the adapter (5) specifically for use with at least one of a specific type of the image generation unit (2), the image sensor (3) ([0013], a place 115 for attaching imaging adapters (e.g., a cone shaped adapter 129 to be used as an otoscope)) or a further sensor;
 	setting up a connection between the adapter (5) and the camera control unit (4) ([0012], A device at the same location as the ISA may connect to the ISA through a wireless local area network (WLAN), e.g., a Wifi connection, with the ISA functioning as an AP or as a client to another WLAN AP.); and
 	setting up a bidirectional data connection between the camera control unit (4) ([0019], The input device may be a wired or wireless (e.g., Bluetooth)) and at least one of the image generation unit (2), the image sensor (3) ([0013], a sensor head is an imaging head comprising one or more lenses and an image sensor and frontend optics to capture images at desired field of view), or the further sensor.	

22. 	Regarding Claim 20, Liang discloses An image recording module (33) with at least two different image generation units (2) ([0039], connect two or more telescoping cameras. (FIGS. 1(c) and 3(c)), at least two different adapters (5)  and a camera control unit (4) ([0013], a sensor head is an imaging head comprising one or more lenses and an image sensor and frontend optics to capture images at desired field of view), each of the at least two different image generation units (2) is assigned in each case to one of the at least two different adapters (5) ([0039], connect two or more telescoping cameras. (FIGS. 1(c) and 3(c)), and each of the at least two different image generation units (2) with the respective assigned adapter (5) ([0013], a place 115 for attaching imaging adapters (e.g., a cone shaped adapter 129 to be used as an otoscope) and the camera control unit (4) comprise an image recording arrangement (1) as claimed in claim 1.

23. 	Regarding Claim 21, Liang discloses An image recording series with at least two different image recording arrangements (1) ([0039], connect two or more telescoping cameras. (FIGS. 1(c) and 3(c)), each comprising an image recording arrangement as claimed in claim 1, 
 	Liang discloses wherein the camera control units (4) of the at least two different image recording arrangements (1) ([0039], connect two or more telescoping cameras. (FIGS. 1(c) and 3(c)) are configured identically, and the at least two different image recording arrangements (1) differ from one another in terms of at least one of their respective adapters (5), the respective image generation units (2), the respective image sensors (3) ([0013], a place 115 for attaching imaging adapters (e.g., a cone shaped adapter 129 to be used as an otoscope), or the respective further sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422